UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-53614 (Commission File Number) BLUFOREST INC. (Exact name of registrant as specified in its charter) Nevada 26-2294927 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ave. Republica del Salvador y Shyris Edificio Onix piso 10-C, Quito Ecuador N/A (Address of principal executive offices) (Zip Code) -2435 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [X ] Non-accelerated filer [] Smaller reporting company [] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 103,474,000 common shares outstanding as of August 13, 2013 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) BLUFOREST INC. (FORMERLY GREENWOOD GOLD RESOURCES, INC.) TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Consolidated Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 7 Item 4. Controls and Procedures 7 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 2 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the six month period ended June 30, 2013, and are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2013.For further information refer to the financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. Page Unaudited Consolidated Financial Statements Unaudited Consolidated Balance Sheets F-1 Unaudited Consolidated Statements of Operations F-2 Unaudited Consolidated Statements of Cash Flows F-3 Notes to Unaudited Consolidated Financial Statements F-4 to F-19 3 BLUFOREST INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in US Dollars) June 30, (Unaudited) December 31, (Audited) ASSETS Current Cash $ $ Other receivable Damage deposit Prepaid Expenses Total Current Assets Equipment, net Property for developing carbon assets (Note 5) Securities available for sale Total Assets $ $ LIABILITIES Current Accounts payable and accrued liabilities Accounts payable - related parties Advances payable Advances payable – related parties Deferred revenue Discontinued operations Total Current Liabilities STOCKHOLDERS’ DEFICIT Capital stock – Authorized: $0.001 par value, 400,000,000 common shares authorized; 103,474,000 and 3,474,000 common shares issued and outstanding at June 30, 2013 and December 31, 2012 Additional Paid-in Capital Other comprehensive income (loss) ) ) Accumulated deficit during the exploration stage ) ) Accumulated deficit during the development stage ) ) Total Stockholders’ Equity (Deficit) ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements F-1 BLUFOREST INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) For the three and six month period ended June 30, 2013 and 2012 and for period from inception to June 30, 2013 (Stated in US Dollars) (Unaudited) Cumulative results From March 26, 2008 Three months endedJune 30, Six months ended (date of inception) to June 30, 2013 Revenue $
